Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application filed on 1/11/21.

Allowable Subject Matter
Claims 1-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a conversion circuit including: a digital-to-analog converter, which is configured to operably generate an analog voltage identification (AVID) signal according to the VID signal; and a slope control circuit coupled to the digital-to-analog converter, wherein under a situation where the power supply controller operates in an acoustic noise reduction mode and under a situation where the present level is higher than the requested level, the slope control circuit is configured to operably adjust a descending slope of the analog voltage identification signal, so as to generate an adjusted AVID signal, wherein the adjusted AVID signal is configured to operably restrain a decrease velocity of the output voltage 2592,000-661V108-034 RH-1503 to be higher than zero but not higher than a predetermined velocity; and a pulse width modulation (PWM) control circuit coupled to the conversion circuit, wherein the PWM control circuit is configured to operably generate the control signal according to the adjusted AVID signal and the voltage sensing signal.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 7, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...generating a control signal according to a voltage identification (VID) signal and a voltage sensing signal, so as to control a power switch in a power stage circuit for converting an input voltage to an output voltage, and adjusting the output voltage from a present level to a requested level; generating an analog voltage identification (AVID) signal according to the VID signal through an digital-to-analog conversion; under an acoustic noise reduction mode and under a situation where the present level is higher than the requested level, adjusting a descending slope of the AVID signal, so as to generate an adjusted AVID signal, thereby restraining a decrease velocity of the output voltage to be higher than zero but not higher than a predetermined velocity; and generating the control signal according to the adjusted AVID signal and the voltage sensing signal.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10277140, Jia; Liang et al. discloses high-bandwith resonant power converters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838